Citation Nr: 0014832	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-32 147	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 20, 1989 
for an increased 100 percent rating for service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1993 rating 
decision by the RO which denied an effective date prior to 
October 20, 1989 for an increased 100 percent for service-
connected schizophrenia.

In an October 1997 statement submitted to the RO, the 
veteran's attorney asserted there was clear and unmistakable 
error (CUE) in prior decisions (which she did not 
specifically identify) which denied an increased rating to 
100 percent for the service-connected schizophrenia. There 
are a number of prior RO decisions denying an increased 
rating to 100 percent, including a July 1981 Board decision.  
RO decisions which preceded the July 1981 Board decision were 
subsumed by such Board decision and are not subject to 
challenge based on alleged CUE.  Dittrich v. West, 163 F.3d 
1349 (Fed.Cir. 1998); Donovan v. West, 158 F. 3d 1377 
(Fed.Cir. 1998).  Pursuant to a recent change in law, the 
July 1981 Board decision may be subject to a CUE challenge, 
but for this to occur the veteran must file an appropriate 
motion directly with the Board.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1404 (1999).  If the 
veteran wishes to claim CUE with any of the RO decisions, he 
should file such a claim directly with the RO, which will 
then adjudicate such claim. 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.105(a) (1999). The present Board 
decision does not address the merits of any CUE claim.


FINDINGS OF FACT

1.  The veteran's only service-connected disorder is 
schizophrenia.

2.  In April 1987, the RO denied an increase in a 70 percent 
rating for schizophrenia and also denied a total disability 
rating based on individual unemployability (TDIU) due to 
schizophrenia.  The veteran submitted a timely notice of 
disagreement.  In October 1987, the RO issued a statement of 
the case.  The veteran did not file a timely substantive 
appeal with the RO's adverse determination.

3.  The RO granted a temporary total rating for schizophrenia 
due to psychiatric hospitalization, effective from July 28, 
1989 to August 31, 1989.  Thereafter, the disability was 
assigned a 70 percent rating effective from September 1, 
1989.

4.  On October 23, 1989, the RO received the veteran's claim 
for an increased rating for schizophrenia, and the claim was 
dated October 20, 1989.

5.  In June 1991, the RO hearing officer increased the 
schizophrenia rating to 100 percent, and in a July 1991 
decision the RO assigned an effective date of October 20, 
1989 for the increased rating (with payment pursuant to the 
award made effective November 1, 1989).  The veteran was 
notified of this action in July 1991, and he did not appeal.  
In February 1993, he filed a claim for an earlier effective 
date for the 100 percent rating for schizophrenia.

6.  It is not factually ascertainable that the schizophrenia 
increased in severity from 70 to 100 percent on a date within 
the year prior to the October 1989 claim for increase.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 
1989, for an increased 100 percent rating for schizophrenia, 
have not been met.  38 U.S.C.A. §§ 5110, 5111, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.31, 3.400 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active military service from October 1963 to 
February 1967.  His service medical records show he was 
hospitalized due to various psychiatric complaints.  

In June 1971, he filed a claim of service connection for a 
nervous condition.

VA examination in August 1971 revealed a diagnosis of 
schizophrenic reaction.  In September 1971, the examiner 
related the veteran's symptoms in service to his current 
diagnosis of schizophrenic reaction.

In October 1971, the RO granted service connection for 
schizophrenic reaction and assigned a 70 percent rating, 
effective from June 1971.

In July 1973, the RO granted a TDIU due to the service-
connected schizophrenia, effective from March 1973.  In 
November 1979, the RO discontinued the TDIU, effective from 
February 1, 1980.  

RO rating decisions from 1980 to 1986 and a Board decision in 
1981 denied an increased rating in excess of 70 percent for 
schizophrenia and/or denied a TDIU based on such disorder.

The RO, in April 1987, denied the claim for an increased 
rating for schizophrenia and also denied the claim for a 
TDIU.  The veteran was given notice of the adverse 
determination in May 1987.  He submitted a notice of 
disagreement in September 1987, and in October 1987 the RO 
issued a statement of the case.  In December 1987, the 
veteran contacted the RO and stated he was canceling his 
appeal.  The veteran never submitted a substantive appeal.

The veteran submitted a hospital summary covering the period 
of July 28, 1989 to August 25, 1989.  Also submitted were 
clinical records associated with the hospitalization.  The 
records show the veteran was hospitalized due to paranoid 
schizophrenia and polysubstance abuse.  

An August 30, 1989 mental health evaluation revealed that 
mental status examination of the veteran showed he had a 
slightly rigid minimal pill rolling tremors of the right hand 
and some dyskinetic movement.  He was cooperative and 
responsive .  His affect was slightly constricted but it was 
appropriate and stable.  His mood was anxious.  He had no 
manic or depressive features.  He denied having 
hallucinations, delusions or suicidal/homicidal thoughts.  He 
was oriented times 3.  His memory was good.  He was able to 
do serial 7's and to abstract.  His insight was fair and his 
judgment was good.  The impression was history of bipolar 
disorder, in remission.  The veteran said he had periods of 
depression lasting a few weeks to a few months.  The 
diagnoses were rule out schizoaffective disorder, bipolar 
type; and substance use (marijuana, alcohol, cocaine, crack).

VA outpatient medical reports dated in September 1989 show 
the veteran continued to be treated for his service-connected 
psychiatric disorder.  During this time, he complained of 
being jittery.  He stated he could not sit still and that he 
paced back and forth.  He claimed he tapped his foot and had 
a pill rollup of his right hand.  Based on these complaints, 
his medication was adjusted.

The veteran filed a claim for a temporary total rating based 
on hospitalization for the service-connected schizophrenia 
(benefits under 38 C.F.R. § 4.29) in September 1989.  In 
September 1989, the RO granted a temporary total 
hospitalization rating for schizophrenia effective from July 
28, 1989 to August 31, 1989, and effective from September 1, 
1989 a 70 percent rating was assigned.

On October 23, 1989 (according to mailroom date-stamp), the 
RO received a letter dated October 20, 1989 from the 
veteran's service representative.  The representative 
indicated that the letter represented an informal claim for a 
100 percent rating due to unemployability.

In November 1989, the RO received the veteran's formal claim 
for a TDIU.

On a January 1990 VA examination, the veteran complained of 
hearing voices and feeling jittery.  Mental status 
examination revealed he was oriented times 3.  His 
productions were relevant and coherent.  His mood was anxious 
and somewhat depressed.  His sleep was poor and his appetite 
was good.  He stated that at times he experienced auditory 
hallucinations (last time 4 years ago).  He denied recent 
visual hallucinations but stated that in 1986 he saw a bat 
flying in his room.  He claimed that sometimes he felt people 
who passed him by in cars talked about him.  There was no 
loosening of associations, thought insertion or thought 
broadcasting.  He denied any current use of illicit drugs but 
admitted using crack for one year in 1988.  He gave no 
history of alcohol abuse.  He had no death wishes, suicidal 
ideations or history of suicidal attempts.  His memory was 
intact.  His concentration was poor.  He denied feeling 
irritable, angry, or fatigued.  He had no anhedonia (he 
enjoyed doing ceramic work).  He had no phobias, obsessions, 
compulsions or panic attacks.  The diagnosis was paranoid 
schizophrenia.

In April 1990, the RO denied the claim for an increased 
rating for schizophrenia.  The veteran appealed the RO's 
adverse determination and submitted evidence in support of 
his appeal.  He also testified at a RO hearing in January 
1991.  

In June 1991, the RO hearing officer granted a 100 percent 
rating for schizophrenia.  In July 1991, the RO effectuated 
the RO hearing officer's decision and assigned a 100 percent 
for schizophrenia effective from October 20, 1989 (which the 
RO considered to be the date of claim), and increased payment 
pursuant to the award was made effective on November 1, 1989.  
In July 1991, the veteran was informed of this action and of 
his appellate rights.  He did not initiate an appeal within a 
year thereafter.

In February 1993, the veteran filed a claim for an effective 
date earlier than October 20, 1989 for the assignment of a 
100 percent rating.  He claimed the 100 percent rating should 
date back to January 1980 (date he said his prior 100 percent 
rating was discontinued).  He stated that the decision to 
discontinue the 100 percent rating was arbitrary and unfair.

In November 1993, the veteran again argued his 100 percent 
rating should date back to 1980.  He stated he was not 
working at that time and was on lots of medication.  He 
stated that the person who wrote a letter to the VA stating 
he was working had since admitted he lied.

During an August 1995 RO hearing, the veteran testified that 
the VA should have never discontinued his 100 percent rating.  
He stated he was not working when the VA discontinued his 100 
percent rating.  He related that the person who wrote the VA 
a letter stating he was working had since admitted he had not 
told the truth.  He indicated his condition had not improved 
but was actually worsening.  He said that he last worked in 
1971.  

In an October 1997 substantive appeal, the veteran's attorney 
claimed the veteran requested a 100 percent rating from 
August 1981 to October 1989.  Most of her argument pertained 
to alleged CUE in prior rating decisions.  [As noted in the 
introduction of the present Board decision, a CUE claim is 
not presently on appeal.]

II.  Analysis

The veteran's claim for an effective date earlier than 
October 20, 1989 for a 100 percent rating for service-
connected schizophrenia is well-grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

The Board notes that in July 1989 the RO increased the rating 
for schizophrenia to 100 percent effective from October 20, 
1989, and payment pursuant to the award was made effective on 
November 1, 1989 in accordance with 38 U.S.C.A. § 5111 and 
38 C.F.R. § 3.31 (commencement of period of payment for 
increased compensation).  In July 1991, the RO notified the 
veteran of this action and of his appellate rights, and 
within the year thereafter he did not file a notice of 
disagreement with the effective date of the increased 
benefits.  He did not claim an earlier effective date until 
February 1993.  Thus, the July 1991 RO decision on effective 
date is final.  38 U.S.C.A. § 7105.  Under the circumstances 
of this case, the July 1991 RO decision on the effective date 
could only be altered if there was CUE in such decision, and 
as noted in the introduction of the present Board decision a 
CUE claim is not currently on appeal.  

Even assuming the veteran timely appealed the RO's July 1991 
decision on the effective date for an increased 100 percent 
rating for schizophrenia, as explained below there is no 
basis for an earlier effective date.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

In October 1971, the RO granted service connection for a 
schizophrenic reaction and assigned a 70 percent rating, 
effective from June 1971.  From 1973 to 1980, the veteran was 
assigned a TDIU rating because of the schizophrenia, and then 
a 70 percent rating was assigned for the condition.  
Subsequent RO and Board decisions denied a rating higher than 
70 percent for schizophrenia.

The RO in April 1987 denied the claim for an increase in the 
70 percent rating assigned schizophrenia and also denied a 
claim for a TDIU rating.  The veteran was given notice of the 
adverse determination in May 1987.  He submitted a timely 
notice of disagreement and was issued a statement of the case 
in October 1987.  The veteran did not submit a timely 
substantive appeal.  As a result of the final 1987 RO 
determination, the effective date for an increased rating 
must be based on a new claim.  That new claim was not 
received by the RO until October 23, 1989 (although the RO 
has considered the claim filed on October 20, 1989).

In order for the veteran to receive an effective date earlier 
than October 20, 1989 for a 100 percent rating for 
schizophrenia, the evidence must demonstrate that the 
condition increased from a 70 percent to a 100 percent level 
on an ascertainable date within the year preceding the 
October 1989 claim for increase.  It is noteworthy to mention 
that during the year preceding the claim the veteran was 
assigned a temporary total hospitalization rating (38 C.F.R. 
§ 4.29) from July 28, 1989 to August 31, 1989.

The only evidence within the year preceding the veteran's 
claim, outside of the July 1989 to August 1989 period of the 
temporary total hospitalization rating, consists of September 
1989 outpatient treatment reports.  These reports show the 
veteran continued to be treated for his service-connected 
psychiatric disorder.  During this time, he complained of 
being jittery.  He stated he could not sit still and that he 
paced back and forth.  He claimed he tapped his foot and had 
a pill rollup of his right hand.  Based on these complaints, 
his medication was adjusted.  The September 1989 outpatient 
treatment reports fails to show that the veteran was 
unemployable due to schizophrenia or that he had active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Code 9203 
(1989).  The September 1989 treatment reports and other 
evidence on file fail to demonstrate that schizophrenia 
increased to the 100 percent level on any date within the 
year preceding the October 1989 claim for increase.  In fact, 
the veteran does not allege his schizophrenia increased to 
the 100 percent level on any particular date within the year 
preceding his October 1989 claim.  

Under such circumstances, the increased 100 percent rating 
for schizophrenia may be effective no earlier than the 
October 1989 claim.  The preponderance of the evidence is 
against the claim for an effective date prior to October 20, 
1989.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An earlier effective date for an increased 100 percent rating 
for schizophrenia is denied.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

